Judgment, Supreme Court, New York County (Richard Braun, J.), entered on or about March 27, 2001, which denied petitioner’s applica*230tion to annul respondent’s determination denying her application for a disability retirement pension, and dismissed the petition, unanimously affirmed, without costs.
No basis exists to disturb the Medical Board’s interpretation of the February 1999 MRI of petitioner’s lumbosacral spine as revealing no impingements by any of the multiple small disc bulges, its finding that petitioner’s medical evidence was inconsistent as to the location of her pathology, or its conclusion that the documentary and clinical evidence do not substantiate a disabling injury. The authority to resolve conflicts in medical opinion as to whether an applicant is disabled is the Medical Board’s alone (Matter of Borenstein v New York City Employees’ Retirement Sys., 88 NY2d 756, 761). We have considered petitioner’s other arguments, including that a finding on the issue of disability cannot be rationally made without an analysis of the applicant’s specific job duties, and find them unavailing. Concur — Mazzarelli, J.P., Andrias, Saxe, Buckley and Friedman, JJ.